TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00443-CR




Brian Thompson, Appellant

v.

The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT
NO. 2030759, HONORABLE WILFORD FLOWERS, JUDGE PRESIDING




O R D E R
PER CURIAM
On November 15, 2005, at a hearing ordered by this Court, appellant’s appointed
counsel, Mr. Bruce P. Garrison, told the district court that he had not filed a brief because he was
unaware that the record had been filed.  He did not explain his disregard of the Clerk’s notices.  He
assured the district court that the brief would be “done real soon” and that he “should not need an
extension.”  To date, no brief has been received.
Mr. Bruce P. Garrison is ordered to tender a brief in this cause no later than February
17, 2006.  No further extension of time will be granted.
It is ordered January 27, 2006. 
 
Before Justices B. A. Smith, Patterson and Puryear
Do Not Publish